Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.) rendered January 30, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim regarding the voluntariness of his guilty plea has not been preserved for appellate review (see, People v Mackey, 77 NY2d 846; People v Pellegrino, 60 NY2d 636; People v Scotti, 142 AD2d 616). In any event, the record shows that the defendant pleaded guilty knowingly and voluntarily (see, People v Harris, 61 NY2d 9; People v Glenn, 127 AD2d 787; People v Scotti, supra). Moreover, the defendant’s own statements made it clear that he had no reasonable possibility of successfully raising a defense of agency (see, People v Fairclough, 116 AD2d 586; see also, People v Ramirez, 159 AD2d 375; People v Navarro, 134 AD2d 460).
Since the sentence imposed was in accordance with a negotiated plea agreed to by the defendant, he has no basis now to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Kunzeman, J. P., Sullivan, Balletta and Copertino, JJ., concur.